WENTWORTH, Judge.
The Commission in this case moves to dismiss an appeal commenced by notice filed August 18, 1981, from a Commission order dated July 14, 1981. That order denied a petition filed June 17, 1981, for review of a prospective parole release date apparently established initially on January 21, 1981. Appellant had previously petitioned the Commission for review of that PPRD on February 13, 1981, and by action on March 18, 1981, review was granted by reduction of the salient factor score without change in the release date. We dismiss the appeal because we agree with the Commission’s contention that “Proper review could have been sought from the Commission within 60 days of Commission action taken March 18, 1981. Appellant failed to do so and' now is precluded from prosecuting these issues on appeal to this court.”
The Commission correctly notes that the new information asserted by appellant as grounds for review on June 17, 1981, consisted of additional proof on an issue argued in his review petition of February 13, 1981, and denied by order of March 18, which was not timely challenged. Appellant’s petition was clearly not within the statutory conditions for a right of review under § 947.-173-174(1), Florida Statutes. It presented no issue other than asserted error in the factual predicate for the earlier order which was not appealed, and the Commission properly rejected the petition, on the ground of untimeliness, by an order which does not provide any basis for the appellant’s argument here on the merits of prior final agency action. § 947.16(4), § 947.-174(2), Florida Statutes.
The motion is granted and the appeal is dismissed.
McCORD and LARRY G. SMITH, JJ., concur.